Continuation of 12
	Applicant indicates that a new claim 33 has been newly added. But it is noted that the claim listing filed December 28, 2021 does not contain a claim 33.

	Applicant argues that Zhang et al. in view of Xia et al. do not suggest the claimed invention. Zhang et al. suggests approaches different from those in the present claims. When focusing on hepatocytes, Zhang et al. suggest the use of nanoparticles. Regarding homologous recombination, Zhang et al. teaches adding a third vector comprising the donor sequence in addition to a first vector comprising Cas9 and a second vector comprising sgRNA, which teaches away from the current invention. Furthermore, Zhang et al. teaches nanoparticles to deliver the nucleotides to hepatocytes, which also teaches away from the claimed invention. Lastly, Zhang et al. teach that HDR is generally active only in dividing cells. Therefore, one of ordinary skill in the art would not expect HDR in adult mice. With regards to Xia et al., the targeting system describes is directed to zinc finger nucleases and donor polynucleotides. Although Xia et al. teaches 1:5-1:10 ratio it does in relation to zinc finger nucleases, and not Cas9 nuclease. Therefore, there is no motivation in the art to combine Zhang et al. and Xia et al. without hindsight reasoning.
	Regarding Miller et al., Applicant argues that it does not cure the deficiencies of Zhang et al. in view of Xia et al. Furthermore, Miller et al. teaches away from the invention because it teaches a three vector system and focuses on zinc finger nucleases.

Additionally, MPEP §2123 teaches that patents are relevant for all that they contain.  In particular, “The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain." In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).”  Furthermore, nonpreferred and alternative embodiments additionally constitute prior art.  “Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 
Regarding dividing cells, Zhang et al. teaches hepatocytes as the target cell and teaches that inserting a donor polynucleotide by homologous recombination to correct mutations can be used to manipulate genes that cause metabolic diseases in the liver (paragraph [0861]). Additionally, the instant specification clearly teach that hepatocytes are dividing cells (page 9, second paragraph). Therefore, a person of ordinary skill in the art would have had a reasonable expectation of homologous recombination in hepatocytes as they are dividing cells.
Accordingly, the rejection is maintained.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTONIO GALISTEO GONZALEZ whose telephone number is (571)270-1010. The examiner can normally be reached M-F 7:00am-4:30pm PST, out every other Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mindy Brown can be reached on (571) 272-2813. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANTONIO GALISTEO GONZALEZ/Primary Examiner, Art Unit 1636